DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed February 24, 2022.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 16, 19-30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 32, the prior art of record fails to anticipate or render obvious a spacer comprising a first and second flange region, wherein at least the first and second flange regions of the base body are formed from a first plastics component, wherein a surface delimiting the substantially ring-shaped gap region includes surface portions at opposite sides of the substantially ring-shaped region, with respect to the longitudinal direction, for contacting opposite surfaces of the mounting part for damping, wherein the surface portions are formed of a second plastics component that is softer than the first plastics component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 4, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657